 

Exhibit 10.1

 



SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This Second Amendment to Note Purchase Agreement (this “Amendment”), effective
as of November 2, 2017, by and among uSell.com, Inc., a Delaware corporation
(“USELL”), BST Distribution, Inc., a New York corporation (“BST”), We Sell
Cellular LLC, a Delaware limited liability company (“WE SELL” together with
uSell and BST, each a “Company” and collectively the “Companies”), the Purchaser
party hereto (the “Purchaser”) and **************** as agent for the Purchaser
and the other Purchasers from time to time party to the Agreement (as hereafter
defined) (the “Agent” and together with such Purchasers, the “Creditor
Parties”).

 

WHEREAS, the Companies and Creditor Parties are parties to a Note Purchase
Agreement dated as of January 13, 2017 (as amended from time to time, the
“Agreement”).

 

WHEREAS, the Companies and the Creditor Parties wish to amend the Agreement on
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.          Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Agreement.

 

2.          Acknowledgment of Liabilities.

 

(a)           Each Company hereby acknowledges that it is unconditionally liable
to Creditor Parties under the Agreement and the Related Agreements to which it
is a party for the payment of all Liabilities, and no Company has any defenses,
counterclaims, deductions, credits, claims or rights of setoff or recoupment
with respect to the Liabilities.

 

(b)           Each Company hereby ratifies and confirms its obligations under
the Agreement and the Related Agreements to which it is a party and hereby
acknowledges and agrees that the Agreement and the Related Agreements to which
it is a party remain in full force and effect.

 

3.          Amendments Agreement. Subject to satisfaction of the conditions of
effectiveness set forth in Section 5 of this Amendment, the Agreement is hereby
amended as follows:

 

(a)           The “Outstanding Principal Amount of Loan/EBITDA” covenant set
forth Section 8.23(a) of the Agreement is hereby deleted and Section 8.23(a) is
amended and restated in its entirety to provide as follows:

 

“(a)       Operating Margin. Commencing with the fiscal quarter ending December
31, 2017 and for each fiscal quarter ending thereafter, Companies will not
permit Gross Profit (as hereafter defined) as of the end of such fiscal quarter
to be less than two percent (2%) of Companies’ revenue (determined in accordance
with GAAP) for such fiscal quarter. For purposes hereof, the term “Gross Profit”
shall mean an amount equal to (i) revenue received by Companies during the
applicable period, minus (ii) the cost of goods sold during the applicable
period, including all direct sales and marketing expenses incurred by Companies
during such period, all to be determined in accordance with GAAP and in a manner
consistent with Companies’ past practices and otherwise supported by
calculations acceptable to Agent.”

 



 

 

 

(b)           Section 8.23(c) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

“(c)       Intentionally Omitted.”

 

(c)           Section 8.30 of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

“8.30.   Equity Raise. On or prior to December 31, 2017, Companies shall (i)
deliver to Agent evidence, reasonably satisfactory in all respect to Agent, of
USELL’s receipt of not less than $1,000,000 in cash proceeds from an equity
raise occurring on or after October 31, 2017 and (ii) cause to be remitted to
the Agent Controlled Account from the cash proceeds of such equity raise an
amount equal to $310,000.

 

(d)           The definition of “Applicable Net Debt” set forth in Section
8.23(b) of the Agreement is hereby amended and restated in its entirety to
provide as follows:

 

“Applicable Net Debt” means, at the date of determination, the outstanding
principal amount of the Notes less (Y) cash and cash equivalents on deposit in
the Agent Controlled Account plus (Z) the cash proceeds, if any, of the equity
raise contemplated by Section 8.30 of this Agreement which are remitted to and
are on deposit in the Agent Controlled Account in accordance with clause (ii) of
Section 8.30.”

 

4.          Representations and Warranties. Each Company hereby represents and
warrants to Purchasers and Agent that:

 

(a)           The execution, delivery and performance of this Amendment (i) have
been duly authorized by each Company, (ii) are not in contravention of the
certificate of incorporation, bylaws, certificate of formation or operating
agreement of any Company or of any indenture, agreement or undertaking to which
any Company is a party or by which any Company is bound and (iii) are within
each Company’s powers.

 

(b)           This Amendment is the legal, valid and binding obligation of each
Company, enforceable in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to
creditors’ rights generally or by equitable principles.

 



2 

 

 

(c)           The representations and warranties of each Company contained in
the Agreement and the Related Agreements are and will be true, correct and
complete in all respects on and as of the date hereof to the same extent as
though made on and as of such date, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete as of such earlier date.

 

5.          Conditions of Effectiveness. This Amendment shall become effective
upon receipt by Agent (unless waived by Agent in writing) of the following, each
in form and substance satisfactory to Agent in its sole discretion: (a) this
Amendment executed by each Company and each Guarantor, (b) an original executed
Amended and Restated Secured Term Note in the form attached hereto as Exhibit A,
(c) corporate resolutions for each Company authorizing the transactions
contemplated by this Amendment and (d) payment by Companies of all fees and
expenses incurred by Agent in connection with the transactions contemplated by
this Amendment, including, without limitation, the fees of *************,
counsel to Agent and Purchasers.

 

6.          Effect on Note Purchase Agreement.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

 

(b)           Except as specifically amended herein, the Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.

 

7.          Miscellaneous. Section 13 of the Agreement is incorporated by
reference into this Amendment without the necessity of fully repeating it.

 



3 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

 COMPANIES:      USELL.COM, INC.      By:  Name: Nikhil Raman   Title: Chief
Executive Officer

 

 BST DISTRIBUTION, INC.      By:  Name: Brian Tepfer   Title: Chief Executive
Officer

 

 WE SELL CELLULAR LLC      By:  Name: Nikhil Raman   Title: Manager

 

 

 

 

 PURCHASER:      By:  Name:   Title:

 

 AGENT:     By:  Name:   Title:

 



 

 

 

GUARANTOR CONSENT:

 

By:    Name:  Title:  

 

 